Sub-Item 77O DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. On October 28, 2014, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased 5,000 5.25% Subseries 2014D-1 Term Bonds due November 15, 2044 issued by the Metropolitan Transportation Authority (CUSIP NO. 59259Y2Z1) (the "Bonds") at a purchase price of $113.697 per Bond, including underwriter compensation of 0.50% per Bond. The Bonds were purchased from RBC Capital Markets LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Bank of America Merrill Lynch Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott, LLC Jefferies LLC KeyBanc Capital Markets, Inc. Loop Capital Markets, LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on February 23, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. On January 16, 2015, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased 10,000 5.00% Subseries 2015A-1 Term Bonds due November 15, 2040 issued by the Metropolitan Transportation Authority (CUSIP NO. 59259Y3P2) (the "Bonds") at a purchase price of $117.916 per Bond, including underwriter compensation of 0.50% per Bond. The Bonds were purchased from J.P. Morgan Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Bank of America Merrill Lynch Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott, LLC Jefferies LLC KeyBanc Capital Markets, Inc. Loop Capital Markets, LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on May 4, 2015. These materials include additional information about the terms of the transaction.
